HUTCHESON, Circuit Judge
(dissenting).
I concurred in the order reversing and remanding this cause generally for retrial, and in the reasons given in the opinion for doing so.
I concurred because the fact of Rafferty’s municipal officership and its effect had not been found upon by the trial court, and I shared the opinion of my associates that the record did not make such officership sufficiently appear. The motion for rehearing and the argument on it has convinced me that the stipulation “that J. H. Rafferty was the duly appointed, qualified and acting city engineer of the City of West University Place at all material times. involved in this suit” fully, completely, and conclusively established that he was a municipal officer, and that instead of reversing for further proof, we ought, reversing the cause, to remand it with directions to enter judgment for defendant.
1 do not understand that there is any difference between me and my associates, if Rafferty was a municipal officer, to wit, the duly appointed, city engineer, as to the invalidating effect, as the record stands, of the provision of the contract, that “the contractor shall pay J. H. Rafferty, the city engineer, the sum of 5%.” City of Edinburg v. Ellis (Tex.Com.App.) 59 S.W.(2d) 99; Meyers v. Walker (Tex.Civ.App.) 276 S.W. 305; Rev.Stats. of Texas, 1925, art. 988; 46 C.J. 1038; Montgomery v. Atlanta, 162 Ga. 534, 134 S.E. 152, 47 A.L.R. 233.
I understand their view is that the record does not sufficiently establish that he was. I cannot agree with this view. I believe the rehearing should be granted, and the order of • reversal amended to direct judgment for defendant.
I therefore respectfully dissent from the order overruling the motion for rehearing.